Citation Nr: 0912439	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  05-00 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for status post right 
septoplasty, claimed as a sinus disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to July 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Washington, D.C.  Subsequently, the claims file was 
transferred to the RO in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Information 
concerning the VCAA was provided to the Veteran by 
correspondence dated in January 2003, July 2005, March 2006, 
and June 2007.  The VCAA duty to assist also requires that VA 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  

The Veteran contends that he is entitled to service 
connection for gout and for the residuals of his right 
septoplasty.  The Veteran's service treatment records do not 
include any medical data from the date of entry into service 
until the 1980s.  A search should be made in an attempt to 
locate these records.  The available service treatment 
records revealed that the Veteran had a history of right-
sided nasal obstruction with a painful growth inside his 
right nostril.  In May 1985 he underwent a septoplasty on the 
right side.  December 1986 service treatment records showed 
that pain in the right foot grew worse a day after he twisted 
his foot playing racquetball.  While an X-ray study showed no 
fractures or abnormalities, examination of the foot revealed 
the first metacarpal phalangeal joint was tender to the touch 
and red.  The Veteran walked with a slight limp.  On his 
April 1988 retirement physical examination, a deviated nasal 
bone and some nasal edema were noted, but the examiner made 
no findings regarding gout or foot abnormalities.  The 
Veteran noted on his contemporaneous report of medical 
history that he had nose trouble, but did not know whether he 
had sinusitis.  The examiner noted the nasal corrective 
surgery and that the Veteran had some difficulty breathing in 
this area.

Post-service medical records indicate that the Veteran has 
been treated for problems associated with gout and his 
sinuses, but it is not clear from the claims file whether the 
Veteran currently has a disability in either case that is 
related to service.  

Regarding his claim for gout, an undated post-service 
military hospital medical record revealed a flare-up of the 
Veteran's gout in February 1995 and that the Veteran took no 
medication for this condition.  December 1996 service 
hospital records showed an assessment of gout and a June 1997 
service hospital record revealed the Veteran had a past 
medical history of gout.  A July 2000 service hospital record 
showed that an examiner suspected gout in the Veteran's left 
knee.  A December 2003 private X-ray of the feet showed a 
focal area of lucency at the head of the first metatarsal of 
the left foot compatible with an osteochondral defect and 
degenerative changes of the first metatarsal-phalangeal joint 
of the right foot with erosions and likely a small 
osteochondral defect at the head of the metatarsal.  Private 
medical records dated in December 2003 and February 2004 
showed that the Veteran had complaints of several years 
duration of some foot paresthesia and numbness as well as 
diabetes, hypertension and possible diabetic neuropathy.

Regarding his claim for residuals of an inservice right 
septoplasty, post-service military hospital medical records 
noted nosebleeds, vertigo, and headaches.  An April 1996 
service hospital medical record noted the Veteran had a long 
history of sinus congestion.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of 
the cumulative record discussed above, information in the 
claims file that the RO attempted to schedule the Veteran for 
a VA examination before he moved back to the United States, 
and statements from the Veteran and his representative since 
then requesting a VA examination, the Board has determined 
that an examination and medical opinion are needed to 
determine whether the Veteran has current disabilities 
associated with gout and his septoplasty and, if so, whether 
such disabilities were incurred in or aggravated by active 
service.  Complete service treatment records dated from the 
time of the Veteran's enlistment through his service in 
Vietnam would be helpful in reviewing these claims.  There is 
no indication in the claims file that the RO continued to 
search for a copy of the Veteran's complete service treatment 
records after November 2002 e-mails revealed that a packet 
containing his medical history was lost at the RO.  

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA and private medical records connected 
with the Veteran's claims.  The Board notes that copies of 
the Veteran's outpatient medical records in the claims file, 
from post-service visits to service hospitals or clinics or 
to Humana Military Healthcare Services, are dated only to 
January 2003.  Therefore, on remand the AMC/RO should obtain 
any additional records from these facilities that are 
pertinent to the Veteran's claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should make an attempt to 
secure the Veteran's complete service 
treatment records through official 
channels.  Unsuccessful efforts to obtain 
such records, from the National Personnel 
Records Center or from the service 
department, must be documented in the 
claims file.

2.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, that treated the Veteran 
for his gout and sinus disorders.  Of 
particular interest are any service 
hospital or clinic medical records from 
January 2003 to the present, including 
any records of evaluation and/or 
inpatient treatment from Humana Military 
Healthcare Services.  After the Veteran 
has signed the appropriate releases, 
those records not already associated with 
the claims folder should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  After all available records are 
associated with the Veteran's claims 
file, or the time period for the 
Veteran's response has expired, the 
AMC/RO should arrange for the Veteran to 
undergo VA examinations of his claimed 
gout and septoplasty residuals, with 
appropriate physicians, to provide 
opinions on whether the Veteran's claimed 
disorders are related to service.  All 
indicated tests and studies are to be 
performed.  Prior to the examinations, 
the claims folder and a copy of this 
remand must be made available to the 
physicians for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of each examiner.  The 
rationale for all opinions expressed must 
be clearly set forth by each examiner in 
his or her examination report.

a)  Following a review of the claims 
folder, and an evaluation of the Veteran, 
the examiner undertaking the examination 
of the Veteran's claimed gout should 
provide an opinion whether the Veteran 
currently has a gout disability and, if 
so, whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran's current gout 
disability was incurred in or aggravated 
by service. 

b) Following a review of the claims 
folder, and an evaluation of the Veteran, 
the examiner undertaking the examination 
of residuals of the Veteran's septoplasty 
should provide an opinion whether the 
Veteran has any current residuals of his 
inservice septoplasty and, if so, whether 
it is at least as likely as not (50 
percent probability or greater) that 
these current residuals of the 
septoplasty were incurred in or 
aggravated by service.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for any scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations and on the basis of all 
the evidence on file.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




